Citation Nr: 1742289	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-09 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2. Entitlement to a compensable evaluation for service-connected left ear hearing loss.

3.  Entitlement to a compensable evaluation for the service-connected scar, status post cyst removal on the left lower leg.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to May 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2017 the Veteran testified before the undersigned Veterans Law Judge (VLJ) Central Office Hearing.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the June 2017 hearing, the Veteran testified that his hearing has become worse since his last examination.  That examination was the basis of the finding that the Veteran did not have hearing loss in his right ear for VA service-connection purposes and a noncompensable rating for his service-connected left ear hearing loss.  The previous examination was conducted in August 2011.  

In August 2017, the Veteran and his representative submitted additional evidence in connection with the claim and waived AOJ consideration of that evidence.  That evidence consisted of private audiological evaluations dated in February 2015 and July 2017.  The results of testing were provided in graphic representations without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  While the private audiogram appears to show the Veteran's hearing loss increased in severity, the audiogram readings are unclear whether puretone thresholds readings were conducted at 1000, 2000, 3000, and 4000 Hertz.  See Kelly v. Brown, 7 Vet. App. 47 (1995).  Given the need for interpretation of the private audiological testing and the Veteran's assertions that his hearing has worsened, a new VA examination is necessary for both his hearing loss claims, pursuant to 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Concerning the Veteran's claim for a compensable rating for the residuals of a scar on the left lower leg , the Veteran testified that he was experiencing numbness in the area of his lower leg where the scar is located.  The July 2011 VA examination of Veteran's scar include a neurological examination, but the conclusions of the examination are inadequate for determining whether the Veteran's cyst removal residuals should be evaluated under any of the neurological Diagnostic Codes.  While the objective examination notes revealed no peripheral nerve involvement the examiner concluded that the objective factors present included numbness surrounding the Veteran's scar.  The examiner further concluded that the identifiable residuals manifested with numbness.  However, as there was no indication of which nerves may be implicated by this numbness or to what degree of severity the numbness manifests the Board finds a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the providers who conducted the February 2015 and July 2017 audiometric testing on the Veteran, and ask the audiologist to review the results and the reports (a copy of which should be included with the request) and specify if the Maryland CNC Test was used to determine the Veteran's speech discrimination percentage scores in the audiograms. 

For purposes of clarification of the examination report, the audiologist should be asked to clarify the following: (i) whether he/she is a state-licensed audiologist; (ii) whether speech discrimination testing was conducted using the Maryland CNC test; and (iii) if the Maryland CNC test was used, identify the speech discrimination scores. 

All attempts to seek clarification, and any response received, must be documented in the claims file. 

Note: The Veteran and his representative are notified that if the Veteran wants VA to use the date from the private reports in evaluating his hearing loss disability, it must be specified whether the speech discrimination test used was the Maryland CNC test, and it is preferable that any report provided lists the puretone audiometry results not just graphically but as prescribed by 38 C.F.R. §4.85 (a) to determine the specific threshold losses in the relevant frequencies of 1000, 2000, 3000, and 4000 Hertz. 

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the etiology of any right ear hearing loss and the current severity of the left ear hearing loss.  The claims folder and copies of all pertinent records should be made available to the examiner.  The examiner should be advised that in-service noise exposure has been conceded.

Based on the examination and review of the record, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current right ear hearing loss had its onset in or is otherwise related to active duty service, to include as a result of in-service exposure to acoustic trauma?

(b)  With regard to the entitlement to a compensable rating for left ear hearing loss all indicated tests should be performed to determine the current nature and extent of the Veteran's left ear hearing loss.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Thereafter, schedule the Veteran for the appropriate examination to determine the current nature and extent of the Veteran's residuals associated with his scar, status post cyst removal on the left lower leg, to include the extent and severity of any identifiable neurological manifestations.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner should specify all residuals of the cyst removal.  If there any neurological manifestations, the examiner should specify which nerves are involved. 

4.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




